                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Western Division

Patrick Pursley
                                 Plaintiff,
v.                                                   Case No.: 3:18−cv−50040
                                                     Honorable Philip G. Reinhard
City of Rockford, et al.
                                 Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 16, 2019:


        MINUTE entry before the Honorable Lisa A. Jensen: Status hearing held on
10/16/2019. Parties report the discovery matters handled by the emergency judge are
resolved. By 10/30/2019 all remaining parties are to answer or otherwise plead to the
second amended complaint [100]. A status hearing is set for 1/16/2019 at 9:00 AM.
Parties intending to appear telephonically are directed to consult the telephone
appearances section of Judge Jensen's webpage. Mailed notice (jk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
